Citation Nr: 0614763	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-41 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epidemic virus to 
include as due to exposure to Agent Orange herbicides.  

2.  Entitlement to service connection for a knee disability 
to include as due to exposure to Agent Orange herbicides.  

3.  Entitlement to service connection for a toe disability to 
include as due to exposure to Agent Orange herbicides.  

4.  Entitlement to service connection for memory loss to 
include as due to exposure to Agent Orange herbicides.  

5.  Entitlement to service connection for a sleep disorder to 
include as due to exposure to Agent Orange herbicides.  

6.  Entitlement to service connection for dehydration to 
include as due to exposure to Agent Orange herbicides.  

7.  Entitlement to service connection for "ESP syndrome" to 
include as due to exposure to Agent Orange herbicides.  

8.  Entitlement to service connection for a nervous disorder 
to include as due to exposure to Agent Orange herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1974 
to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) that denied the veteran's 
claims of entitlement to service connection for an epidemic 
virus, a knee disability, a toe disability, memory loss, a 
sleep disorder, dehydration, "ESP syndrome" and a nervous 
disorder, to include as due to exposure to Agent Orange 
herbicides.  The veteran ultimately perfected an appeal of 
that decision.

With respect to the issue of entitlement to service 
connection for a nervous disorder, it is noted that the Board 
had previously considered and denied a claim of entitlement 
to service connection for a mental disorder, diagnosed as 
paranoid schizophrenia, in 1979.  Consequently, there is some 
question as to whether the current claim for service 
connection for another mental disorder, characterized by the 
veteran as a nervous disorder, should be adjudicated on the 
basis of whether new and material evidence has been received 
to reopen a previously denied claim of service connection for 
an acquired psychiatric disorder (no matter what the 
diagnosis), or whether it should be addressed as a case of 
first impression.  In response to that dilemma, the RO 
addressed the issue as a case of first impression based upon 
the premise that the veteran's primary allegation was that he 
has a nervous disorder that had been caused by an alleged 
exposure to Agent Orange herbicide, a theory that had not 
previously been addressed by the RO or the Board.  Given that 
the RO has adjudicated the issue in that manner, that the 
disability that had been previously denied in 1979 was a 
psychosis, and that the current mental disorder under review 
is an alleged neurosis, the Board finds that the veteran 
would not be prejudiced if the issue were addressed on appeal 
in the same manner in which it was addressed by the RO, as a 
case of first impression.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In January 2006, the veteran appeared at the RO for a travel 
Board hearing conducted by the undersigned.  The transcript 
of that hearing has been associated with the claims file and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show his exposure to Agent Orange or other herbicide during 
his period of service.

2.  Evidence of an epidemic virus was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current epidemic virus to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.

3.  Evidence of a knee disability was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current knee disability to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.

4.  Evidence of a toe disability was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current toe disability to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.

5.  Evidence of memory loss was not shown in service, and no 
probative and competent medical evidence has been received 
which links or relates a current memory loss disorder to the 
veteran's period of active service, including alleged 
herbicide exposure during such service.

6.  Evidence of a sleep disorder was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current sleep disorder to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.

7.  Evidence of dehydration was not shown in service, and no 
probative and competent medical evidence has been received 
which links or relates a current disorder manifested by 
dehydration to the veteran's period of active service, 
including alleged herbicide exposure during such service.

8.  Evidence of "ESP syndrome" was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current "ESP syndrome" to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.

9.  Evidence of a nervous disorder was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates a current nervous disorder to 
the veteran's period of active service, including alleged 
herbicide exposure during such service.


CONCLUSION OF LAW

1.  An epidemic virus was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  A knee disability was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  A toe disability was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  A memory loss disorder was not incurred in or aggravated 
by service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

5.  A sleep disorder was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

6.  A dehydration disorder was not incurred in or aggravated 
by service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

7.  "ESP syndrome" was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

8.  A nervous disorder was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an epidemic 
virus, a knee disability, a toe disability, memory loss, a 
sleep disorder, dehydration, "ESP syndrome" and a nervous 
disorder, with his principle argument being that these were 
incurred as a result of exposure to Agent Orange herbicides.  
In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claims.

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005). 

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (hereinafter the Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. 

The Court held that upon receipt of an application for 
service connection (and presumably any application for VA 
compensation or pension) VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2002, August 2003, September 2003, letter 
(dated prior to the initial adjudication of these claims) the 
RO sent the veteran a letter that informed him of the 
evidence necessary to substantiate his claims for entitlement 
to service connection for the above listed disabilities.  
Collectively, these letters also informed him of what 
evidence they would obtain and what evidence he should 
submit.  And they essentially requested that he provide any 
medical evidence in his possession that pertained to these 
claims.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claims for service connection and as such, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.

In regard to VA's duty to assist, it is noted that the 
veteran has not been afforded a VA medical examination for 
the specific purpose of obtaining an opinion as to whether 
any of the disorders at issue are related to service.  The 
Board finds, however, that a VA medical examination is not 
required since it is not necessary to make a fair 
adjudication of the veteran's the claim.  Essentially, taking 
into consideration all of the evidence, there is no 
indication that any of the disorders at issue are associated 
with service.  None of the disorders at issue were shown in 
service or for many years thereafter, nor have any of the 
disorders been associated by competent evidence to service.  
It is the veteran's contention that his current disorders are 
related to his exposure to Agent Orange herbicides in 
service.  Such exposure has not been shown.  Under these 
circumstances, any opinion that could be obtained from a VA 
examination would be based upon the history provided by the 
veteran, and as such, of limited probative value, if any.  
There is sufficient medical evidence in the claims file to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a cervical spine disorder.  

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a higher disability rating or an 
earlier effective date for the award of service connection as 
currently on appeal.  As this decision results in the denial 
of the veteran's claims for entitlement to service 
connection, however, the question of whether the veteran has 
been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease, a disease of 
the nervous system, or a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2005) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the CAFC has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The veteran contends that he currently has an epidemic virus, 
a knee disability, a toe disability, memory loss, a sleep 
disorder, dehydration, "ESP syndrome" and a nervous 
disorder that are related to his exposure to the Agent Orange 
herbicide during service.  

The veteran served on active duty from January 1974 to 
November 1974.  The veteran's occupational specialty was in 
food service.  A careful review of the veteran's DD Form 214, 
and his service personnel file fails to disclose any evidence 
that would substantiate either service in Vietnam or any type 
of service that would include occupational exposure to Agent 
Orange or any other herbicide.  In fact, the veteran had no 
foreign service.  As neither the required service in Vietnam 
nor other exposure to Agent Orange herbicides has been shown, 
the presumed or actual exposure to herbicides has not been 
found.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that either of the claimed disabilities are 
related to service.  In this case, however, no competent 
medical evidence or opinion has been entered into the record 
which links or relates any of the veteran's disabilities at 
issue to his period of active service.  

The essential facts are uncontroverted.  A review of the 
veteran's service medical records fail to show complaints, 
treatment, or diagnosis of an epidemic virus, a knee 
disability, a toe disability, memory loss, a sleep disorder, 
dehydration, "ESP syndrome" or a nervous disorder.  

Post-service treatment records from the VA Medical Center 
(VAMC) from 1980 to January 2004 document the treatment of 
the veteran for schizoaffective disorder.  There is no 
documentation of the treatment of the veteran for any of the 
disorders at issue, namely, an epidemic virus, a knee 
disability, a toe disability, memory loss, a sleep disorder, 
dehydration, "ESP syndrome" or a nervous disorder.  

Thus, with respect to the Hickson analysis, it is noted that 
there is no medical evidence of the current existence of the 
claimed disabilities.  Hickson element (1) has therefore not 
been satisfied with respect to those disorders.  

Moreover, Hickson element (2) is not satisfied since, as 
noted above, there is no evidence of in-service exposure to 
herbicides and no evidence of complaints, treatment, or 
diagnosis of the disorders at issue in service.  

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates any of the veteran's 
claimed disorders to his period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, Hickson element (3) 
has not been met.

In short, there is no current diagnoses of the claimed 
disorders, there is no evidence of the claimed disorders in 
service, there is no evidence of presumed or actual exposure 
to Agent Orange herbicides, none of the disorders at issue 
are in the category of according them a presumption of 
service connection under applicable regulations, and there is 
no medical evidence of a nexus between the veteran's service 
and any of the claimed disorders.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for an epidemic virus, a knee 
disability, a toe disability, memory loss, a sleep disorder, 
dehydration, "ESP syndrome" or a nervous disorder, either 
on a direct basis or presumptively as residual to herbicide 
exposure.  Essentially, there exists no basis upon which to 
predicate a grant of entitlement to service connection for 
the disorders at issue.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2004).



ORDER

Entitlement to service connection for epidemic virus to 
include as due to exposure to Agent Orange herbicides, is 
denied.  

Entitlement to service connection for a knee disability to 
include as due to exposure to Agent Orange herbicides, is 
denied.  

Entitlement to service connection for a toe disability to 
include as due to exposure to Agent Orange herbicides, is 
denied.  

Entitlement to service connection for memory loss to include 
as due to exposure to Agent Orange herbicides, is denied.  

Entitlement to service connection for a sleep disorder to 
include as due to exposure to Agent Orange herbicides, is 
denied.  

Entitlement to service connection for dehydration to include 
as due to exposure to Agent Orange herbicides, is denied.  

Entitlement to service connection for "ESP syndrome" to 
include as due to exposure to Agent Orange herbicides, is 
denied.  

Entitlement to service connection for a nervous disorder to 
include as due to exposure to Agent Orange herbicides, is 
denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


